Citation Nr: 0817187	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  99-13 590A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from May 1991 to 
May 1995.  

In November 2006, the Board granted service connection for 
asthma and remanded the issue currently on appeal to the RO 
for additional development of the record and adjudication.  



FINDING OF FACT

A medically supportable diagnosis of PTSD based on a verified 
stressor or other potentially verifiable event or incident of 
the veteran's period of active service is not demonstrated.  



CONCLUSION OF LAW

The veteran does not have a disability manifested by PTSD due 
to disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In March 2002, the RO sent the veteran a letter in which he 
was informed of the requirements needed to establish 
entitlement to service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the claims files.  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. § 
3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claim.  

The Board notes that the veteran was informed in a March 2006 
letter that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (d); 38 C.F.R. § 3.159.  A VA psychiatric examination 
was conducted in April 2003.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his February 2000 RO hearing.  The Board additionally finds 
that general due process considerations have been complied 
with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law And Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis

The veteran's service medical records do not reveal any 
complaints or findings of a psychiatric disability.  His 
military specialty was ammunition specialist.  

The initial postservice evidence involves records beginning 
in March 1996 when the veteran was seen for substance abuse.  
The initial postservice evidence of PTSD is on VA examination 
in May 1997, when the diagnoses include partial PTSD.  PTSD 
was diagnosed on VA hospitalization in July and August 1998.  

The diagnoses on VA hospitalization in April and May 1999 
were major depression, PTSD, polysubstance dependence and 
personality disorder.  

According to an April 2000 statement from a VA doctor, the 
veteran was treated for PTSD from April to October 1999.  
This doctor concluded that the veteran's problems began in 
service.  

After review of the claims file and examination of the 
veteran in April 2003, a VA examiner diagnosed substance 
dependence and a personality disorder and concluded that 
there was no evidence of a traumatic stressor and that the 
veteran's symptoms were not consistent with PTSD.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2007).  

With regard to the second PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304.  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to its actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  

The evidence in this case does not show that the veteran was 
engaged in combat with the enemy, and he has not claimed to 
have had combat experiences.  Therefore, the provisions of 
38 U.S.C.A. § 1154 are not applicable in this case.  

In order to establish service connection for a veteran who 
had no combat experience, as here, there must be independent 
evidence of record to corroborate the veteran's statement as 
to the occurrence of a claimed stressor.  See Doran, 6 Vet. 
App. at 288-89.  The veteran's lay statements alone are not 
enough to establish the occurrence of an alleged stressor.  
See Moreau, 9 Vet. App. at 395; Dizoglio, 9 Vet. App. at 166.  

Although PTSD has been diagnosed, and an April 2000 VA 
statement links the PTSD to service, a VA examiner concluded 
on PTSD evaluation in April 2003, which included a review of 
the claims file and examination of the veteran, that there 
was no evidence of a service stressor and that the veteran's 
symptoms were not consistent with a diagnosis of PTSD.  

Even if the Board concluded that there was medical evidence 
establishing a diagnosis of PTSD due to service, there would 
still need to be credible evidence of a service stressor.  

The veteran has contended that his stressors included looking 
into bombed out tanks while in Kuwait and seeing the remains 
of dead Iraqi soldiers.  

In response to a May 2003 VA request to the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
for information on the veteran's possible service stressors 
during the Gulf War, a November 2004 reply was that the 
information provided was unverifiable and that more specific 
information would need to be provided.  

A letter was sent to the veteran in June 2005 requesting more 
detailed information on his service stressors.  The veteran's 
April 2006 response did not provide any specific information 
on any incident that might be verifiable, such as the names 
of people involved in any stressful incident.  Rather, the 
veteran provided a general statement about "a blackout drive 
near the Iraq border, within 25 to 50 miles of Camp Doha," 
where he was stationed.  

Consequently, despite VA's efforts to obtain sufficient 
information from the veteran to verify his claimed stressors, 
the veteran has failed to provide sufficiently detailed 
information regarding the claimed events to warrant 
submission to the USASCRUR for verification.  

Because the veteran has not provided evidence of service 
stressors that can be verified, all of the elements needed to 
support a diagnosis of PTSD have not been shown in this case.  
Hence, the claim of service connection for PTSD must be 
denied.  

With respect to the veteran's testimony at his February 2000 
RO hearing, as well as the written statements by and on 
behalf of the veteran in support of his service connection 
claim, such lay statements are not competent evidence to 
establish the diagnosis of PTSD due to service stressor.  The 
questions of medical diagnosis or causation require the 
specialized knowledge and experience of a trained physician.  

A layperson is not competent to make a determination that a 
particular disability is the result of service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

In summary, because all of the elements required for a 
finding of service connection for PTSD are not shown, the 
preponderance of the evidence is against the veteran's claim.  
Consequently, the doctrine of reasonable doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for claimed PTSD is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


